Citation Nr: 0837461	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-08 987	)	DATE
	)
	)


THE ISSUE

Whether a February 6, 2007, Board decision that awarded a 
general apportionment of the veteran's VA benefits should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from April 1966 to April 1968.

This matter comes before the Board from a motion from the 
movant for revision or reversal based on CUE of a February 6, 
2007, decision of the Board granting a general apportionment 
of the veteran's VA benefits to his former spouse acting on 
behalf of the veteran's children.  The motion was received by 
the Board in February 2007. 

The veteran has submitted additional evidence in support of 
his February 2007 motion.  The veteran's argument and his 
submission of this evidence raise the issue of whether or not 
new and material evidence has been submitted to reopen the 
veteran's claim that his spouse is not entitled to an 
apportionment of his VA benefits.  This issue has not been 
addressed by the RO, and is referred to them for initial 
consideration. 


FINDINGS OF FACT

1.  A general apportionment of the veteran's service 
connected disability benefits for his minor children was 
established by way of a Board decision dated February 6, 
2007.  

2.  The Board held that although the movant had been 
receiving compensation for two dependents, he was not shown 
to be reasonably discharging his responsibility for support 
of his minor children by making adequate payments. 

3.  The February 6, 2007, Board decision correctly applied 
statutory or regulatory provisions extant at that time to the 
evidence then of record.  


CONCLUSION OF LAW

The Board's decision of February 6, 2007, was not clearly and 
unmistakably erroneous in establishing apportionment of the 
veteran's VA disability benefits for his minor children.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows that entitlement to service connection for 
post-traumatic stress disorder (PTSD) was established in a 
June 1992 rating decision.  A 100 percent evaluation was 
assigned for this disability.  He was notified of this 
decision in July 1992. 

In July 1992, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  This indicated that the 
veteran has two children. 

The veteran was divorced in March 1994.  His former spouse 
was awarded custody of the children.  

The veteran's former spouse requested apportionment of his VA 
disability benefits in March 1997.  

A May 1997 letter shows that the veteran's award was amended 
to include payment for his children.  However, a portion of 
the payment was withheld pending a decision in the 
apportionment request. 

The claim for apportionment was denied in an April 1998 
decision.  This decision was appealed by the veteran's 
spouse.  The notice of disagreement, statement of the case, 
substantive appeal, and supplemental statements of the case 
in regards to this appeal are contained in the claims folder. 

The additional evidence considered by the Board in February 
2007 consisted of various financial statements and court 
orders that addressed the amount of the former spouse's 
income, the income of the veteran, and the amount of the 
veteran's income that went toward the care of his children.  
This evidence included a March 1994 Court Order, a May 1997 
statement from the Vermont Department of Social Welfare, June 
1997 and September 1997 statements from the veteran, October 
1997 statements from the former spouse, a January 1998 
statement from the former spouse, a December 1998 judgment 
from the State of Rhode Island ordering the veteran to pay 
$200 a month in child support, April 2002 and May 2005 
garnishment orders from the Rhode Island Family Court, a July 
2006 statement with documentary support from the former 
spouse, and an August 2006 statement from the former spouse.  

After consideration of the financial information and other 
items contained in the evidence, the Board determined the 
veteran had not made regular, reasonable payments on behalf 
of his children.  

The Board initially noted that the decision was a "contested 
claim", and as such was subject to special procedural 
regulations found at 38 C.F.R. §§ 19.100, 19.101, and 19.102.  
The Board found that the requirements of these regulations 
had essentially been met, and that the veteran had mailed the 
required notices and been afforded an opportunity to respond.  

In regards to the apportionment decision, the Board relied on 
38 C.F.R. § 3.450, which states that a general apportionment 
may be paid if the veteran is not residing with his or her 
spouse or if his or her children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or child's support.  The 
Board further noted that it was not necessary for the former 
spouse to establish the existence of hardship in order to 
obtain an apportionment under this regulation, and cited Hall 
v. Brown, 5 Vet. App. 294 (1993).  

The evidence specifically cited by the Board in reaching this 
decision included the Rhode Island Court Orders that showed 
the veteran was 12 weeks or greater in arrears for child 
support.  It was also noted that he had not provided any 
evidence to dispute these facts.  

The veteran's February 2007 motion to revise the February 6, 
2007 decision on the basis of CUE argued that he was never 
contacted by his representative in this case, with the result 
that he did not know that he should have submitted additional 
evidence.  The veteran argued that the evidence relied on by 
the Board was incorrect.  He stated that the Rhode Island 
Court Order was issued during a dispute with the State of 
Vermont over which state should collect the child support 
from the veteran.  The veteran submitted computer print outs 
and cancelled checks purporting to show that he had made 
payments during the period in question.  Finally, the veteran 
suggested that his failure to send the additional evidence 
before the Board decision was issued may have been the result 
of lost, stolen, or misplaced mail.  

Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111(a) (West 2002).  To establish a valid CUE 
claim, a movant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See Russell v. Principi, 3 
Vet. App. 310 (1992).  However, the movant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008).

If a movant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  
Clear and unmistakable error does not include VA's failure to 
fulfill the duty to assist, or a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); 
see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

In addition, CUE does not include the otherwise correct 
application of a statute and/or regulation where, subsequent 
to the challenged Board decision, there is a change in the 
interpretation of such statute and/or regulation.  38 C.F.R. 
§ 20.1403(e) (2008).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative. The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See generally Disabled American Veterans v. 
Gober, 234 F.3d 682 (Federal Circuit upheld validity of Board 
CUE regulations with the exception of 38 C.F.R. § 
20.1404(b)). 

After consideration of the veteran's contentions as contained 
in his motion and review of the February 6, 2007 decision, 
the Board is unable to conclude that the decision contains 
CUE.  

In essence, the veteran's February 2007 motion argues that 
the evidence that was before the Board, specifically the 
Rhode Island Court Order, was incorrect.  He has submitted 
additional evidence in support of contentions.  However, 
under the appropriate regulations, only the evidence that was 
of record when the February 2007 Board decision was issued 
may be considered in order to determine whether or not there 
was CUE.  A review of the record shows that the evidence 
cited in the decision was accurately described, including the 
Court Order.  There was no other evidence at that time to 
show that the Rhode Island Court Order had been overturned or 
was otherwise incorrect.  Therefore, the Board is unable to 
find that the correct facts, as they were know at the time of 
the February 2007, were not before the adjudicator.  

Similarly, the Board finds that the correct laws and 
regulations were used and properly applied in this matter.  
The February 2007 decision properly noted that it was a 
"contested claim", and that the regulations pertaining to 
contested claims had been followed.  There is nothing in the 
current review that would change this determination.  The 
record shows that the veteran was mailed a copy of the 
statement of the case, every supplemental statement of the 
case, and all relevant duty to assist letters.  The decision 
further noted that it was unclear whether or not the veteran 
was mailed a copy of the substantive appeal, but found that 
this was harmless error.  The Board agrees, and notes that 
the Rhode Island Court Orders relied on to reach the February 
2007 decision were not issued until many years after the 
appeal.  As for the veteran's vague suggestion that he may 
have not received all relevant notifications, the Board notes 
that there is a presumption of regularity that the veteran 
received his mail.  See Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Finally, the Board notes that any failure to notify the 
veteran would not constitute CUE, as a failure of the duty to 
assist does not rise to the level of clear and unmistakable 
error.  Tetro v. West, 13 Vet. App. 404 (2000) 

Finally, the February 6, 2007 decision correctly cited and 
applied the provisions of 38 C.F.R. § 3.450 in regards to 
apportionments.  This regulation had not been revised for 
many years prior to the February 6, 2007 decision.  
Similarly, Hall v. Brown, 5 Vet. App. 294 (1993), was 
accurately described, and the holding in this decision has 
not been altered by subsequent decisions.  At this juncture, 
the Board notes that the veteran has not argued that the laws 
or regulations were incorrectly applied. 

The remainder of the veteran's argument is that the Board was 
incorrect in determining that he has failed to properly 
support his children.  This is basically a disagreement as to 
how the facts were weighed or evaluated, which by definition 
cannot be CUE.  

Therefore, the Board concludes that the February 6, 2007 
decision correctly applied statutory or regulatory provisions 
extant at that time to the evidence then of record, and finds 
that this decision does not contain CUE. 


ORDER

The motion to reverse and revise the February 6, 2007, Board 
decision on the grounds of clear and unmistakable error with 
respect to the establishment of an apportionment of the 
veterans' VA disability benefits for his minor children is 
denied. 



                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



